    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 1 of 18



Michelle M. Sullivan
Adrian A. Miller
Sullivan Miller Law PLLC
3860 Avenue B, Suite C East
Billings, MT 59102
Phone: (406) 403-7066
michelle.sullivan@sullivanmiller.com
adrian.miller@sullivanmiller.com

ATTORNEYS FOR AMICUS
CITY OF COLSTRIP

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION


MONTANA ENVIRONMENTAL               ) Case No. CV 19-130-BLG-SPW-TJC
INFORMATION CENTER,                 )
INDIAN PEOPLE’S ACTION,             )
350 MONTANA, SIERRA CLUB,           )
WILDEARTH GUARDIAN,                 )      CITY OF COLSTRIP’S
                                    )          AMICUS BRIEF
            Plaintiffs,             )       IN OPPOSITION TO
                                    )   PLAINTIFFS’ MOTION FOR
      vs.                           )  PRELIMINARY INJUNCTION
                                    )
DAVID BERNHARDT, et al.,            )
                                    )
            Defendants,             )
                                    )
      and                           )
                                    )
WESTMORELAND ROSEBUD                )
MINING, LLC,                        )
                                    )
            Intervenor.             )
     Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 2 of 18



      The City of Colstrip (“Colstrip”), pursuant to this Court’s Order dated

October 6, 2020 (Doc. 85), hereby files its amicus brief in opposition to

Plaintiffs’ Motion for a Preliminary Injunction (Doc. 62).

                           I.    BACKGROUND

Colstrip’s History

      Colstrip was originally established in the early 1920s. See Declaration

of Mayor John Williams, attached hereto as Exhibit 1, at ¶ 3. Mining started

in 1924, with the coal used by steam locomotive boilers on the Northern

Pacific Railway. Id. at ¶ 4. Forty-four million tons of coal were mined

during the first 34 years of operation. Id. In 1958, mining operations ended

after diesel engines replaced the coal-fired steam locomotives. Id. at ¶ 5.

      A year later, Montana Power Company purchased the rights to the

mine and the town, and mining operations resumed in 1967, with an eye

toward building coal-fired electrical plants. Id. at ¶ 6. Units 1 and 2 went

online in 1975 and 1976, and Units 3 and 4 went online in 1984 and 1986.

Id. at ¶ 7.

      Colstrip incorporated in 1998. Id. at ¶ 8. With a population of 2,214 as

of the 2010 census, it is the largest city in Rosebud County. Id. at ¶ 9. That

census also recorded 863 households. Id. As noted in Westmoreland’s

briefing, over 500 mine and power plant workers and their families live in


                                       2
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 3 of 18



Colstrip. See Doc. 73, p.3. The Rosebud Mine (the “Mine”) and Colstrip

Power Plant (the “Power Plant”) are, far and away, the primary industries in

Colstrip. Williams Decl. at ¶ 10. Nearly all the remaining employers in

Colstrip – education, retail, dining, medical, government, etc. – support the

families that reside in Colstrip because of the Mine and Power Plant. Id.

Colstrip’s Infrastructure

      Colstrip draws its drinking water from Castle Rock Lake. Williams

Decl. at ¶ 11. The lake is a 168-acre reservoir that was originally built in

1975 to supply water to the Power Plant. Id. Water is pumped into Castle

Rock Lake from the Yellowstone River by way of two pipelines. Id. at ¶ 12.

Colstrip takes its water from the lake, which is then treated at the Colstrip

Water Treatment Plant. Id. Castle Rock Lake is owned by the Power Plant,

and Colstrip depends on the continued viability of the Power Plant (and in

turn, the Mine), for the operation of the water pipelines and the maintenance

of Castle Rock Lake. Id. at ¶ 13.

      Colstrip’s tax base also pays for a wastewater treatment facility,

garbage collection, weed control, mosquito abatement, snow plowing, and

street maintenance. Id. at ¶ 14. Colstrip has a K-12 public school system and

a medical center. Id. All of these services are dependent upon the Mine, the

Power Plant, and their combined workforce. Id.


                                       3
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 4 of 18



Medical Services

      In 1989, the Colstrip Hospital District (“CHD”) was formed to provide

medical services for the residents of Colstrip. Williams Decl. at ¶ 15. The

CHD collected taxes for three years, before receiving a Coal Board grant in

1992. Id.

      Construction of the Colstrip Medical Clinic began in 1992, and the

clinic opened in 1993. Id. at ¶ 15. It has employed physicians, physician

assistants, nurses, and other caregivers, who provide care for Colstrip

residents and respond to Colstrip’s medical needs. Id.

Recreation in Colstrip

      Today, Colstrip is fortunate to have multiple opportunities for

recreation in its community. Williams Decl. at ¶ 17. That wasn’t always the

case. In the early 1970s, thousands of men and women had relocated to

Colstrip to work on the construction of the power plants, but the town had

little to offer by way of recreation. Id. at ¶ 18. A “Recreation Director” was

hired in late 1974, and her salary was shared equally between Western

Energy Company, Montana Power Company, and the Units 1 & 2 Partners.

Id. Children’s programs were developed. Id. at ¶ 19. Adult basketball and

softball teams were formed. Id. In the fall of 1975, construction began on a

Community Center. Id. A Board of Directors was formed, along with the


                                       4
     Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 5 of 18



Colstrip Area Recreation and Parks Association. Id. Throughout the late

1970’s and early 1980’s, parks were constructed, along with soccer fields

and a softball complex. Id.

      Fisherman enjoy catching walleye, pike, and bass from Castle Rock

Lake. Id. at ¶ 20. Bike paths and picnic areas surround the lake. Id. Biking

and hiking trails, a playground, and a volleyball court provide additional

recreational options for visitors. Id.

      In 1987, Colstrip formed a tax district for parks and recreation

(hereafter, “CPRD”). Id. at ¶ 21. Through the CPRD, Colstrip further

developed Castle Rock Lake and constructed a 9-hole golf course. Id.

Today, baseball, softball, soccer, basketball, fitness programs, and open

gym are available to Colstrip’s youth. Id. at ¶ 22. Adult activities provided

by the CPRD include golf, softball, basketball, racquetball, volleyball, and

many fitness programs. Id. CPRD maintains the community center, the pool,

the park system, bike paths, Castle Rock Lake area and trail, an ice

skating/hockey rink area, and the clubhouse and golf course. Id.

Colstrip’s Contribution to the State

      Beyond Colstrip and Rosebud County, the Mine and Power Plant

provide vital electricity to the Northern Plains of Montana, which regularly

experience sub-zero winter temperatures. Williams Decl. at ¶ 23.


                                         5
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 6 of 18



NorthWestern Energy, Inc. (“NorthWestern”) currently owns a 30% share of

Unit 4. Id. Northwestern Energy reports having over 700,000 customers in

Montana, South Dakota, and Nebraska, with over 370,000 of those

customers from Montana alone. Id. Northwestern serves customers across

the State, including customers in Butte, Billings, Bozeman, Missoula, Great

Falls, and Helena. Id. In short, Colstrip’s industry supplies Montana with

affordable power, plain and simple.

      Colstrip also supports the state and local coffers through excise taxes.

As reported by the Helena Independent Record, coal taxes provided $81

million to state and local governments in 2016. See https://helenair.com/

news/state-and-regional/coal-mining-remains-significant-source-of-

revenue-for-montana/article_332acea7-b019-5f10-8123-1c864d6cff36.html.

Without Colstrip and its industry, those tax dollars would disappear.

Colstrip’s Future

      The fate of the Mine and Power Plant – and thus Colstrip itself – has

been the subject of much attention and speculation in recent years. In early

2020, Units 1 and 2 were shuttered prematurely, as a result of a different

lawsuit, even though they had a remaining productive life of 20-25 years.

Williams Decl. at ¶ 24. Units 3 and 4 remain operational, however, as does

the Mine. Id. Recently, Northwestern offered to purchase the ownership


                                       6
     Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 7 of 18



interest of Puget Sound Energy, Inc. in Unit 4. Id. at ¶ 25. Approval of that

purchase is currently being considered by the Montana Public Service

Commission. Id. If approved, the Power Plant could continue operating for

many more years, meaning the adjacent Rosebud Mine would remain

operational, as well. Id.

      If either the Mine or the Power Plant were to permanently shutter, the

community of Colstrip would effectively collapse. Id. at ¶ 26. Five hundred

families would immediately be forced to leave for lack of work. Id. The

remainder of Colstrip’s residents would likely follow, and what is now a

vibrant and successful community would become a ghost town. Id. Colstrip

needs the Mine to survive.

      And yet, Colstrip is not naïve. The Mine and Power Plant will close

one day, but Colstrip and its citizens deserve an orderly winding-down of

the industry that has sustained their way of life for more than 40 years.

Colstrip’s citizens deserve to continue making a living in the energy

industry for as long as it is feasible to do so. Providing the injunctive relief

that Plaintiffs demand would harm the City’s transition plans.

                              II.   ARGUMENT

      “A preliminary injunction is an extraordinary remedy never awarded

as of right.” Winter v. Nat. Resources Def. Council, Inc. 555 U.S. 7, 24


                                        7
     Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 8 of 18



(2008). When seeking a preliminary injunction, a plaintiff must establish

that: (1) it is likely to succeed on the merits, (2) it is likely to suffer

irreparable harm in the absence of the preliminary injunction, (3) the

balance of equities tip in its favor, and (4) an injunction is in the public

interest. Id. at 20. 1 The balance of equities and the public interest prongs do

not support Plaintiffs’ requested injunction. If a preliminary injunction is

issued, it is Colstrip and its citizens who will suffer hardships. Plaintiffs –

who do not live, work, or recreate in the area – will not. Further, when

considering the public interest, the citizens of Colstrip constitute the public

who will be most affected. Plaintiffs’ request for a preliminary injunction

should be denied.

      A.     The Balance of Hardships Does Not Tip in Plaintiffs’ Favor.

      Plaintiffs argue for a preliminary injunction under the Ninth Circuit’s

“sliding scale” approach. See Doc. 63, p. 8. Under this standard, if there are

“serious questions going to the merits” and “a balance of hardships that tips

sharply towards the plaintiff”, then a preliminary injunction may issue “so

long as the plaintiff also shows that there is likelihood of irreparable injury

and that the injunction is in the public interest.” Alliance for the Wild

1
  Colstrip will not weigh in on the first two factors, success on the merits or
irreparable harm. It joins Intervenors’ and Federal Defendants’ arguments
on those points.

                                         8
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 9 of 18



Rockies v. Cottrell, 632 F.3d 1127, 1135 (9 th Cir. 2011). In other words,

instead of showing that it is “likely to succeed on the merits”, the Ninth

Circuit allows a party to make a lesser showing of “serious questions going

to the merits” but only if the balance of equities also tips sharply in their

favor and the other factors are met. Id. Here, Plaintiffs are not entitled to the

sliding scale approach and are not entitled to an injunction because the

balance of equities does not tip in their favor. The hardships that they will

suffer, if any, are tenuous compared to those of others.

      Plaintiffs do not argue that any of their members will suffer a specific

hardship. That is not surprising since Plaintiffs’ members do not live, work,

or recreate in Colstrip or the nearby area. In fact, when faced with a

standing challenge, Plaintiffs’ responded by putting forth: (1) a member of

WildEarth Guardians and the Sierra Club who lives in Golden, Colorado and

visits the Rosebud Mine area once every two years for purposes of gathering

information for this very type of litigation, (2) a member of MEIC and

Sierra Club who lives in Helena, Montana and who lasted hunted in the

Colstrip area in 1986, (3) the Director of Indian People’s Action who

currently lives in Butte, Montana and last lived in Lame Deer in 1996, and

(4) a member of 350Montana.org who has been a Montana resident since

2006, lives in Superior, Montana, and visited Colstrip once in 2015. See


                                        9
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 10 of 18



Docs. 44-2, 44-1, 44-3, and 44-4. These individuals will suffer no hardship

if the preliminary injunction is denied. Making the logical assumption that

these members are Plaintiffs’ best examples of a causal connection to the

area, it is doubtful that any of Plaintiffs’ members will face hardship.

      Instead of a specific hardship, Plaintiffs point to generalized

environmental harm, citing Se. Alaska Conservation Council v. U.S., 431

F.Supp.3d 973 (D. Alaska 2019) for the proposition that the balance of

harms will usually favor an injunction where environmental injury is

sufficiently likely. 2 However, not every “potential environmental injury

warrants an injunction.” Cottrell, 632 F.3d at 1135 (internal quotations and

citations omitted). The plaintiffs in Se. Alaska Conservation Council are

starkly different from Plaintiffs here. In that case, the plaintiffs were

challenging a timber sale on Prince of Wales Island in the Tongass National

Forest. Se. Alaska Conservation Council, 413 F.Supp.3d at 975. The

plaintiffs’ members used the national forest area for hunting, fishing,

gathering, and recreation. Id. at 979.

      Here, Plaintiffs do not presently fish or hunt in the Rosebud Mine

area. In fact, the last time one of their members hunted in that area was over



2
 Such injury is not “sufficiently likely” for all the reason set forth in
Intervenor’s Response Brief. See Doc. 38.

                                         10
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 11 of 18



30 years ago. See Doc. 44-1, ¶ 9. Another member claims to “recreate” near

Colstrip when he visits the mine area every few years for the specific

purpose of bringing and sustaining lawsuits like this current one. See Doc.

44-2, ¶ 8. For these reasons, Plaintiffs’ claim of environmental harm is

suspect. While Plaintiffs argue that there will be speculative environmental

harm, they still must show how the speculative harm creates hardships for

their members. See, e.g., Se. Alaska Conservation Council, 413 F.Supp.3d at

984 (several members filed affidavits in support of preliminary injunction

motion showing how their use of the area would be disrupted). Plaintiffs

cannot do so here because they have no members who spend time in the area

for purposes other than litigation.

      In contrast to Plaintiffs’ unidentifiable hardships, Colstrip and its

citizens will suffer substantially if the preliminary injunction is granted. The

people who live in the Colstrip area rely upon the Mine for more than just

jobs. The Mine and Power Plant have been the economic lifeblood of

Colstrip and Rosebud County for more than 40 years. While there are over

five hundred people who work directly for the Mine or Power Plant in

Colstrip, the other remaining employers also largely exist because of them.

See Williams Decl. at ¶ 10. If the Mine or Power Plant prematurely closed,

Colstrip would effectively collapse. Five hundred families would be forced


                                       11
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 12 of 18



to leave for lack of work, and the remaining industries that exist to support

those families – education, retail, dining, medical, recreation – would

disappear for lack of need.

      Make no mistake, premature closure of the Rosebud Mine is exactly

what Plaintiffs are seeking here. While mining Area F may not increase

annual mine production, it will extend the life of the Mine by eight years.

See Doc. 73, p. 4. Plaintiffs would prefer that the Mine and Power Plant

shutter today, but those additional eight years will make a significant

difference to Colstrip’s citizens.

      If the Court grants Plaintiffs’ preliminary injunction, endangering the

Mine, then the people who live in the area will face significant hardships.

Colstrip’s infrastructure is dependent on continued operation of the Mine

and Power Plant. Williams Decl. at ¶¶ 11-16. Colstrip’s police department,

fire department, medical facilities, and public schools all rely upon the tax

base provided by those entities. Id. If the Mine and Power Plant cease to

exist, Colstrip will lose the infrastructure that supplies the city with water.

Id. at ¶¶ 11-12. Unlike Plaintiffs’ members, who “recreate” near the Mine

for the sole purpose of bringing and sustaining lawsuits, Colstrip’s citizens

rely upon recreational opportunities made possible by the CPRD. Id. at

¶¶ 18-22.


                                       12
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 13 of 18



      Colstrip’s hardships are real and measurable. Plaintiffs’ alleged

hardships, on the other hand, are speculative and unclear. Plaintiffs suggest

that potential environmental harms (that will somehow affect their members

living hundreds of miles away) should be considered above the hardships

that will be suffered by the local citizens. Meanwhile, Colstrip residents are

facing the possible loss of property values, their water supply, and

emergency services. The balance of hardships does not tip “sharply” in

Plaintiffs’ favor. Cottrell, 632 F.3d at 1135. The balance tips in favor of the

people who will actually be affected by closure of the Rosebud Mine: its

employees and Colstrip’s citizens.

      B.    The Public Interest Will Be Harmed if the Preliminary
            Injunction Is Granted.

      When considering a preliminary injunction, “courts of equity should

pay particular regard for the public consequences in employing the

extraordinary remedy of injunction.” Winter, 555 U.S. at 24 (quoting

Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)). “The public

interest inquiry primarily addresses impact on non-parties rather than

parties.” League of Wilderness Defenders/Blue Mountains Biodiversity v.

Connaughton, 752 F.3d 755, 766 (9th Cir. 2014). Even if Plaintiffs can

prevail on every other factor, they cannot show that the requested injunction

will be in the public’s interest.

                                      13
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 14 of 18



      The “public” at issue here is not people who live in Golden, Colorado

and briefly visit the area every two years to advance litigation efforts. The

public is – first and foremost – the residents of Colstrip and Rosebud

County. Once again, Plaintiffs allege general environmental impacts as a

basis for their injunction, arguing that it is in the public interest that nature

be preserved. Yet, Plaintiffs are not members of the public impacted. The

only reason Plaintiffs even knew that mining had started in Area F, months

after filing this action, is because one of Plaintiffs’ attorneys travelled to the

Mine area specifically for this case. See Doc. 63-11. Of course, if Plaintiffs

had even one member who was part of the actual public at interest, Plaintiffs

would have known about the mining in Area F before nine months had

passed. A random Colstrip citizen on the street would have known.

      The public interest will be substantially harmed if the preliminary

injunction is granted. Colstrip relies upon the mine for continued economic

viability. Economic impacts to the immediate community must be

considered when determining public impact. See, e.g., Connaughton, 752

F.3d at 766-67. Here, however, it is more than just economic prosperity at

issue. Services that are vital to Colstrip’s citizens are only possible because

of the Mine and Power Plant. See, generally, Williams Declaration. Without

the tax base provided by these industries, several essential programs –


                                        14
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 15 of 18



24/7 police protection, the fire department, and public schools – may no

longer exist. Id. Colstrip receives its water supply from the Yellowstone

River, 30 miles away, and it is transported by the same pipe that provides

water to the Power Plant. The Power Plant maintains the pond where the

water is stored. Emergency services and drinking water are important to the

public interest. Uncertain environmental damage, that troubles someone who

lives five hundred miles away, is not.

      There is a reason why Plaintiffs do not have any members who are

part of the actual public affected here. Nobody in Colstrip or Rosebud

County wants to lose their livelihood, their healthcare, or their schools. No

member of the true “public” wants to stop safe, clean mining in Area F. The

public knows that Plaintiffs’ Motion is just another attempt to prematurely

shut down the Mine, the Power Plant, and the City of Colstrip itself. The

Court should deny Plaintiffs’ requested injunction because it is not in the

public interest.

                            III.   CONCLUSION

      Colstrip’s citizens are tired of outside special interest groups trying to

destroy their town, their infrastructure, and their livelihood. Plaintiffs’

members live hundreds of miles away and will not suffer any harm if their

relief is not granted. Meanwhile, Colstrip faces economic collapse. Issuance


                                         15
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 16 of 18



of a preliminary injunction is not warranted. The people who will face

hardships are the people of Colstrip and Rosebud County. The true public

consists of those same people. The balance of equities does not tip toward

Plaintiffs, and an injunction is not in the public interest. For these reasons

and as stated above, Colstrip asks this Court to deny Plaintiffs’ request for a

preliminary injunction.



      DATED this 9th day of October, 2020.

                                          /s/ Michelle M. Sullivan
                                     Michelle M. Sullivan
                                     Adrian A. Miller
                                     Sullivan Miller Law PLLC
                                     3860 Avenue B, Suite C East
                                     Billings, MT 59102
                                     ATTORNEYS FOR AMICUS
                                     CITY OF COLSTRIP




                                       16
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 17 of 18



                   CERTIFICATE OF COMPLIANCE

     The undersigned, Michelle M. Sullivan, certifies that this Amicus

Brief complies with the requirements of Rule 7.1(d)(2). The lines in this

document are double spaced, except for footnotes and quoted and indented

material, and the document is proportionately spaced with Times New

Roman Font typeface consisting of fourteen characters per inch. The total

word count of this Brief is less than 6,500 words, excluding caption and

certificates of compliance and service. The undersigned relies on the word

count of the word processing system used to prepare this document.


                                      /s/ Michelle M. Sullivan
                                   Michelle M. Sullivan




                                     17
    Case 1:19-cv-00130-SPW-TJC Document 88 Filed 10/09/20 Page 18 of 18



                       CERTIFICATE OF SERVICE

     I hereby certify that on the 9 th day of October, 2020, I filed the

foregoing document electronically through the CM/ECF system, which

caused all counsel of record to be served by electronic means, as more fully

reflected on the Notice of Electronic Filing.




                                        /s/ Michelle M. Sullivan
                                     Michelle M. Sullivan




                                       18
